                             **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

GERALYN MCCLURE FRANKLIN, PH.D.                     §
                                                    §
                                                    §   CIVIL ACTION NO. 9:17-CV-00193-RC
                Plaintiff,
                                                    §   Judge Clark
                                                    §
v.
                                                    §
                                                    §
STEPHEN     F.           AUSTIN         STATE
                                                    §
UNIVERSITY,
                                                    §
                                                    §
                Defendant.

               ORDER ADOPTING REPORT AND RECOMMENDATION
       The court referred this matter to the United States Magistrate Judge Keith F. Giblin for

consideration and recommended disposition of pretrial motions, including dispositive motions.

Judge Giblin issued a report and recommendation on May 9, 2019, and the parties timely objected.

With the exception of the clerical error concerning Dr. Franklin’s complaint date, the court finds

the parties’ objections unpersuasive.

       Plaintiff Geralyn McClure Franklin brought a sex discrimination claim under Title VII, 42

U.S.C. § 2000e-2, against Defendant Stephen F. Austin State University (“SFASU”) for its alleged

failure to promote her to permanent dean of the Rusche College of Business. Defendant SFASU

conducted two searches for the permanent dean position. Dr. Franklin applied for the first search

in December 2013, but no candidate was selected and the search was declared a failure. Another

search was conducted in June 2014, but Dr. Franklin did not apply and a male candidate was hired

to be the permanent dean. Defendant SFASU moved for summary judgment. On May 9, 2019,

Judge Giblin issued a report and recommendation on Defendant SFASU’s motion for summary


                                                1
judgment. [Dkt. #43]. Specifically, Judge Giblin recommended that the court find that (1) most of

Dr. Franklin’s evidentiary objections should be overruled; (2) Dr. Franklin failed to establish a

prima facie case for failure to promote related to the Second Search; (3) summary judgment be

denied concerning the First Search because there is a genuine issue of material fact about whether

gender was a motivating factor in Defendant SFASU’s decision not to promote Dr. Franklin after

the First Search; and (4) to the extent that Dr. Franklin is alleging a cat’s paw theory of liability or

constructive discharge, summary judgment should be granted for both because she has abandoned

those claims. The parties timely filed objections to Judge Giblin’s Report and Recommendation.

        Dr. Franklin objects on the bases that (1) the Report and Recommendation contains a

clerical error: Dr. Franklin filed her complaint on November 14, 2017—not May 3, 2018; (2) Dr.

Franklin was not on notice that she failed to state a prima facie case of discrimination with respect

to the Second Search; and in any event, sufficient evidence in the summary judgment record show

that it would have been futile for her to apply; (3) the Report and Recommendation incorrectly

concludes that paragraphs 5 and 6 of Jill Still’s declaration are admissible; and (4) the Report and

Recommendation incorrectly finds that Defendant SFASU articulated a legitimate, non-

discriminatory basis for President Pattillo not promoting Dr. Franklin.

        Defendant SFASU objects that the Report and Recommendation incorrectly recommended

that a fact issue exists as to whether President Pattillo’s decision not to promote Dr. Franklin after

the First Search was, in part, motivated by gender. Specifically, Defendant SFASU argues that an

opposite finding is appropriate for two reasons: (1) the “same actor” inference creates a

presumption that gender was not a factor in President Pattillo’s decision to not promote Dr.

Franklin to permanent dean because he hired her as the interim dean; and (2) the Report and

Recommendation erred in placing significance on President Pattillo’s decision in the Second



                                                   2
Search to hire a male candidate after Provost Berry recommended hiring the female candidate,

Lisa Toms.

       The court has conducted a de novo review of the Report and Recommendation, the parties’

objections, and the record as a whole. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b). Dr. Franklin

is correct that she filed her complaint on November 14, 2017 [Dkt. #1] and not on May 3, 2018.

The parties’ remaining objections are unconvincing.

       Dr. Franklin’s objection that she did not receive notice that there was a dispute regarding

her ability to establish a prima facie case with respect to the Second Search is unpersuasive.

Although Dr. Franklin agrees that the two searches “may properly be considered two discrete

incidents of discrimination” [Dkt. # 45 at 2], she confounded the two searches into one discrete act

of discrimination in her complaint and only brought one sex discrimination claim based on facts

concerning the First and Second Search. [Dkt. #1]. And despite opportunities to amend her

complaint, she did not remedy this issue. [Dkt. #11]. Following Dr. Franklin’s lead, Defendant

SFASU also treated the two discrete acts of discrimination as one claim and moved for summary

judgment on Dr. Franklin’s single sex discrimination claim. In her Response to Defendant

SFASU’s motion for summary judgment, Dr. Franklin argued that she established a prima face

case of discrimination and discusses events that occurred during and after the Second Search as

proof that she satisfied the necessary elements. [Dkt. #28 at 24]. Nevertheless, she contends that

she was not on notice that there was a dispute regarding her ability to state a prima facie case with

respect to the Second Search. Regardless, at a minimum, the Report and Recommendation

provided Dr. Franklin with notice of her failure to establish a prima facie case regarding the Second

Search. See FED. R. CIV. P. 56(f). She received a reasonable time to respond to the issue and did

respond with citations to summary judgment evidence. [Dkt. #45 at 2-4].



                                                 3
       The court remains unconvinced that Dr. Franklin established a prima facie case for sex

discrimination concerning the Second Search. Dr. Franklin’s argument that her application would

have been futile, without addressing whether a discriminatory policy deterred her, misses the crux

of her obligation. To overcome her application failure for the Second Search, Dr. Franklin must

show that her application would have been futile because of a discriminatory policy—that is, she

was deterred from applying for a position due to an employer’s discriminatory policy. Int’l Bhd.

of Teamsters v. United States, 431 U.S. 324, 368 (1977) (“Because [plaintiff] is necessarily

claiming that he was deterred from applying for the job by the employer’s discriminatory practices,

his is the not always easy burden of proving that he would have applied for the job had it not been

for those practices.”). See also, Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 406 (5th

Cir. 1999) (affirming district court’s decision to grant summary judgment because plaintiff failed

to apply and the evidence showing that defendant had a policy of discrimination was “speculative

at best”); Jenkins v. Louisiana Workforce Comm’n, 713 F. App’x. 242, 245 (5th Cir. 2017)

(rejecting plaintiff’s argument that a futile gesture “usually requires” but does not mandate a

showing of discriminatory policy and holding that plaintiff failed to state a claim because she failed

to allege a discriminatory policy; and in fact, her allegations supported the opposite). Likewise,

Dr. Franklin failed to present evidence that Defendant SFASU had a discriminatory policy that

deterred her from a second application. And no evidence indicates that the decision-maker,

President Pattillo, had a gender-based animus, made remarks that he would “never promote a

woman” (or words to that effect), or had a past history of failure to promote women. In

fact, President Pattillo did promote Dr. Franklin in July 2012 to interim dean for the Rusche

College of Business.

       None of the evidence Dr. Franklin cites in her Objections shows she was deterred from

applying because of a discriminatory policy. At best, Dr. Bullard’s May 30, 2014 email shows that
                                                  4
Defendant SFASU declared the First Search a failure. At worst, the email might be taken by a jury

as some evidence that Defendant SFASU did not want to reconsider any of the First Search

candidates in the Second Search—regardless of gender. But the email just as likely supports a

conclusion that Defendant SFASU was hoping a better candidate might apply; or if not, a choice

could still be made from those who did apply, including any candidate who had applied previously.

Dr. Franklin, for whatever reason, chose not to take the risk of a second rejection and, without

evidence of futility due to a discriminatory policy, is in no position to complain about not being

hired after the Second Search.

       Provost Berry’s testimony that he felt President Pattillo “already had a mind set about Dr.

Franklin” does not establish that Defendant SFASU had a discrimination policy that deterred Dr.

Franklin from applying or that President Pattillo’s past remarks or actions were of a discriminatory

nature that deterred Dr. Franklin from applying. Rather, as both Dr. Franklin and the Report and

Recommendation noted, Provost Berry’s testimony implies President Pattillo had a personal

animus toward Dr. Franklin. But a mere implication of some undefined level of animus based on

some unknown reason does not raise a fact issue about "futility" such that Dr. Franklin has a

claim based on an application process in which she chose not to participate.

       Similarly, Dr. Franklin’s own testimony that former SFASU Regent Barry Nelson

informed her that she would not be named the permanent dean does not establish a policy of

discrimination or that the reason she failed to apply to the Second Search was because of such a

policy. First, Dr. Franklin overstates the evidence: former Regent Nelson informed Dr.

Franklin that he believed she would not be promoted to permanent dean—not that she, in fact,

would not be promoted. [Dkt. #28-1 at 63]. Second, former Regent Nelson provided no

explanation for his belief so his belief could not be evidence of any policy—much less a

discriminatory one. Third, at worst, this evidence supports the opposite conclusion: the reason
                                                 5
Dr. Franklin decided not to apply for the Second Search is because former Regent Nelson told

her he believed it would be futile—not because Defendant SFASU had a discriminatory policy or

that President Pattillo was known for past discriminatory remarks or actions. See [Dkt. #28-1 at

63] (Question: “Why did you apply for that position with the United Arab Emirates University in

December 2013?” Answer: “Because an individual that I trusted told me that he did not believe

that I would be made the permanent dean, and that I should consider other options.”). This

court agrees with the Magistrate Judge’s conclusion that Dr. Franklin failed to establish a

prima facie case for a failure to promote related to the Second Search.

        Defendant SFASU’s objections are likewise unavailing. First, the “same actor”

presumption that Defendant SFASU refers to as “strong” becomes, in light of all the evidence, an

inference. See FED. R. EVID. 301. See also [Dkt. #46 at 3, n.4] (Defendant SFASU citing no fewer

than four cases that refer to the “same actor inference,” including Brown v. CSC Logic, Inc., 82

F.3d 651, 658 (5th Cir. 1996), abrogated on other grounds by Reeves v. Sanderson Plumbing

Products, Inc., 520 U.S. 133, 152 (2000) and Spears v. Patterson UTI Drilling Co., 337 F. App’x

416, 421-22 (5th Cir. 2009)). Second, President Pattillo’s disagreement with Provost Berry does

not by itself establish discriminatory intent nor allow Dr. Franklin to make a claim of failure to

promote when she did not apply to the Second Search. However, it could be some evidence—

taken with all other evidence and credibility determination—that might lead reasonable jurors to

find for Dr. Franklin on the failure to promote after the First Search.

        As to Dr. Franklin’s sex discrimination claim concerning failure to promote for the First

Search, the court is not convinced that there is no material issue of fact remaining so that issue

shall be tried by a jury.




                                                  6
       IT IS THEREFORE ORDERED that Judge Giblin’s Report and Recommendation [Dkt.

#43] is ADOPTED as to all of the magistrate judge’s recommendations with the exception of the

clerical error concerning when Dr. Franklin filed her complaint.

       IT IS FURTHER ORDERED that Defendant Stephen F. Austin State University’s motion

for summary judgment [Dkt. #21] is GRANTED in part and DENIED in part. The motion is

granted in favor of Defendant SFASU on (1) Dr. Franklin’s cat’s paw theory and constructive

discharge claims, to the extent she alleges them, and (2) Dr. Franklin’s sex discrimination claim

for a failure to promote as related to the Second Search Defendant SFASU conducted for a

permanent dean to the Rusche College of Business.


So Ordered and Signed
May 30, 2019




                                                7
